[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 09-13249                   MAR 18, 2010
                          Non-Argument Calendar               JOHN LEY
                        ________________________                CLERK


                         Agency No. A099-554-258

HOWARD BRON SANCHEZ ORTIZ,

                                                              Petitioner-Appellant,

                                   versus

U.S. ATTORNEY GENERAL,

                                                          Respondent-Appellee.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                              (March 18, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Howard Bron Sanchez Ortiz, a citizen of Colombia, petitions, through

counsel, for review of the Board of Immigration Appeals’s (“BIA”) decision,

affirming the Immigration Judge’s (“IJ”) order denying him asylum and
withholding of removal under the Immigration and Nationality Act (“INA”), as

well as relief under the United Nations Convention Against Torture (“CAT”). The

BIA found that Ortiz was ineligible for relief because his testimony was not

credible. On appeal, Ortiz argues that the BIA’s adverse credibility finding was

erroneous and the BIA unreasonably expected him to provide corroborating

evidence in addition to his testimony.            After thorough review, we deny the

petition.1

       When the BIA does not adopt the IJ’s decision, we review only the BIA’s

decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Credibility

determinations are reviewed under the substantial-evidence test. Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Under the substantial-evidence

test, we must affirm the BIA’s decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”                    Al

Najjar, 257 F.3d at 1284 (quotation omitted). Therefore, we will reverse a finding

of fact “only when the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).




       1
         Because Ortiz’s counseled brief does not set forth an argument regarding CAT relief, he
has abandoned the CAT issue on appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005) (holding that a party abandons claims that he does not argue in his brief).
                                                 2
      To be eligible for asylum “the [applicant] must, with credible evidence,

establish (1) past persecution on account of [his] political opinion or any other

protected ground, or (2) a ‘well-founded fear’ that [his] political opinion or any

other protected ground will cause future persecution.”      Sepulveda, 401 F.3d at

1230-31 (quoting 8 C.F.R. § 208.13(a), (b)).        To qualify for withholding of

removal, an applicant must establish that it is more likely than not “that his life or

freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion.” Mendoza v. U.S. Att’y Gen., 327

F.3d 1283, 1287 (11th Cir. 2003) (citing 8 U.S.C. § 1231(b)(3)(A)). The applicant

bears the burden of proof in establishing his eligibility for asylum and withholding

of removal. See id.; 8 U.S.C. § 1158(b)(1)(B)(i). While the burdens of proof for

asylum and withholding of removal are different, if an applicant cannot establish

that he has a well-founded fear of future persecution based on a protected ground if

he were to be returned to his country, he cannot qualify for either asylum or

withholding of removal. See Sepulveda, 401 F.3d at 1232-33.

      An applicant’s testimony, if credible, may carry his burden of proof without

corroboration.    8 C.F.R. § 208.13(a).       “Conversely, an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.”    Forgue, 401 F.3d at 1287.        The BIA must make a “clean”

determination of credibility. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th
                                          3
Cir. 2005).   The BIA must also “offer specific, cogent reasons for an adverse

credibility finding.”    Forgue, 401 F.3d at 1287.    “Once an adverse credibility

finding is made, the burden is on the applicant alien to show that the [BIA’s]

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.”    Id.   “Indications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006). We “may not substitute [our] judgment for that of the [BIA] with

respect to credibility findings.” Forgue, 401 F.3d at 1286 (quotation omitted). In

addition, if an applicant who is not a credible witness produces other evidence of

persecution aside from his testimony, the BIA is obligated to consider that

evidence. Id. at 1287.

      The REAL ID Act amended the INA’s asylum provisions in 8 U.S.C. §

1158(b)(1)(B)(iii) to provide that an adverse-credibility determination can be based

on inconsistencies, inaccuracies, or falsehoods, regardless of whether they relate to

the heart of an applicant’s claim. Pub. L. No. 109-13, § 101(a)(3), (d), 119 Stat.

231, 303-05 (2005). Because Ortiz filed his asylum application in 2006, after the

May 2005 effective date of the REAL ID Act, this provision applies to his claim.

See Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 231, 305.



                                          4
      Here, the BIA’s adverse credibility determination was supported by

substantial evidence.   There were two major discrepancies in Ortiz’s evidence

concerning: (1) his imprisonment in a cage on November 7, 2004; and (2) why he

left the other captives behind when he escaped from imprisonment.            These

discrepancies are especially significant given that they both related to the only

incident in which Ortiz alleged that he suffered actual physical persecution. Thus,

because there were two major discrepancies in Ortiz’s testimony, the record does

not compel a reversal of the BIA’s adverse credibility decision. Furthermore, the

remaining evidence in this case does not compel a finding that Ortiz satisfied his

burden of proof with regard to asylum and withholding of removal, and

accordingly, we deny Ortiz’s petition.

      PETITION DENIED.




                                         5